                                                  19-11560-mg              Doc 9   Filed 05/16/19 Entered 05/16/19 09:34:15               Main Document
                                                                                                 Pg 1 of 5

Company                                     Address 1                                  City         State Zip       Attn                     Email                            Representing
Novak & Juhase                              101 Eisenhower Parkway, Suite 300          Roseland     NJ    07068     Kim Steven Juhase        kimjuhase@cs.com                 Attorney for Bernard Fuchs

                                                                                                                    Edward Jonathan Canter   ecanter@proskauer.com            Attorneys for B Asset Manager,
                                                                                                                    Mark David Harris        mharris@proskauer.com            Beechwood Bermuda International Ltd.,
                                                                                                                    Stacey Paige Eilbaum     seilbaum@proskauer.com           Beechwood Re Investments, LLC,
Proskauer Rose LLP                          11 Times Square                            New York     NY   10036      Steven H. Holinstat      sholinstat@proskauer.com         Moshe a/k/a Mark Feuer, Scott Taylor

                                                                                                                    Wendy Helen Schwartz     wschwartz@binderschwartz.com
Binder & Schwartz LLP                       366 Madison Avenue, 6th Floor              New York     NY   10017      Gregory Charles Pruden   gpruden@binderschwartz.com       Attorneys for Daniel Saks
Creizman PLLC                               747 Third Avenue, Suite 200                New York     NY   10017      Eric M. Creizman         ecreizman@piercebainbridge.com   Attorneys for David Ottensoser
                                                                                                                    David Hodges             dhodges@lswlaw.com
Lankler Siffert & Wohl LLP                  500 Fifth Avenue, 34th Floor               New York     NY   10110      Matthew Coogan           mcoogan@lswlaw.com               Attorneys for David Steinberg
                                                                                                                    Adam J. Kaiser           adam.kaiser@alston.com           Attorneys for Defendants Bankers
                                                                                                                    Daniella Patricia Main   daniella.main@alston.com         Conseco Life Insurance Company,
                                                                                                                    Jenna Chelsea Polivy     jenna.polivy@alston.com          Washington National Insurance
                                                                                                                    John M. Aerni            john.aerni@alston.com            Company, CNO Financial Group, Inc.
Alston & Bird, LLP                          90 Park Avenue                             New York     NY   10016      William Hao              william.hao@alston.com           and 40/86 Advisors, Inc.
                                                                                                                    Chantale Fiebig          cfiebig@gibsondunn.com
Gibson, Dunn & Crutcher LLP                 1050 Connecticut Ave NW                    Washington   DC   20036      Naima Lillian Farrell    nfarrell@gibsondunn.com          Attorneys for Dhruv Narain

                                                                                                                                                                              Attorneys for Estate of Jules Nordlicht,
                                                                                                                                                                              Barbara Nordlicht, FCBA Trust, Aaron
                                                                                                                                                                              Parnes, Sarah Parnes, Shmuel Fuchs
                                                                                                                                                                              Foundation, Solomon Werdiger, Morris
Law Offices of Kenneth A. Zitter            260 Madison Avenue                         New York     NY   10016      Kenneth A. Zitter        kzitter@aol.com                  Fuchs, David Gichtin, Ora Gichtin
                                                                                                                    Eric R. Breslin          erbreslin@duanemorris.com        Attorneys for Estate of Uri
Duane Morris, LLP                           One Riverfront Plaza, Suite 1800           Newark       NJ   07102-3889 Melissa S. Geller        MSGeller@duanemorris.com         Landesman
                                                                                                                    John Penn                jpenn@perkinscoie.com
                                                                                                                                                                              Attorneys for GRD Estates Ltd.
Perkins Coie LLP                            30 Rockefeller Plaza, 22nd Floor           New York     NY   10112      Jeffrey Vanacore         jvanacore@perkinscoie.com
Perkins Coie LLP                            2001 Ross Ave, Suite 4225                  Dallas       TX   75201      John David Penn                                           Attorneys for GRD Estates Ltd.
                                                                                                                    Yehuda David Scharf      dscharf@morrisoncohen.com
                                                                                                                    Daniel Cahen Issacs      disaacs@morrisoncohen.com        Attorneys for Huberfeld Family
Morrison Cohen , LLP                        909 Third Avenue                           New York     NY   10022      Donald Howard Chase      dchase@morrisoncohen.com         Foundation
Wolf Haldenstein Adler Freeman & Herz LLP   270 Madison Avenue                         New York     NY   10016      Daniel Tepper            tepper@whafh.com                 Attorneys for Leon Meyers
                                                                                                                                                                              Attorneys for Mark Nordlicht and
Regosin, Edwards, Stone & Feder             225 Broadway, Suite 613                    New York     NY   10007      Saul E. Feder            sfeder@resflaw.com               Platinum Management (NY) LLC

                                                                                                                    Stuart J. Glick          stuart.glick@tklaw.com
Thompson & Knight, LLP                      900 Third Avenue                           New York     NY   10022-3915 Brittney Melissa Edwards brittney.edwards@tklaw.com       Attorneys for Michael Katz
Thompson & Knight, LLP                      777 Main St, Suite 3300                    Fort Worth   TX   76102      Nicholas Shea Davis      nick.davis@tklaw.com             Attorneys for Michael Katz
                                                                                                                                                                              Attorneys for Michael Nordlicht, Kevin
Lawrence R. Gelber                          34 Plaza Street East, Suite 1107           Brooklyn     NY   11238      Lawrence Robert Gelber   gelberlaw@aol.com                Cassidy
                                                   19-11560-mg              Doc 9   Filed 05/16/19 Entered 05/16/19 09:34:15                   Main Document
                                                                                                  Pg 2 of 5

                                                                                                                                                                                  Attorneys for Michael Nordlicht, Kevin
                                                                                                                     Lisamarie Frances Collins   LCollins@mintz.com               Cassidy
Mintz Levin Cohn Ferris Glovsky & Popeo PC   666 Third Avenue, 25th Floor               New York     NY   10017      Therese Marie Doherty       tdoherty@herrick.com             Meadows Capital LLC
Jeffrey C. Daniels PC                        4 Carren Circle                            Huntington   NY   11743-5102 Jeffrey Charles Daniels     jdaniels@jeffreycdanielspc.com   Attorneys for Murray Huberfeld
                                                                                                                     Adam Philip Cohen           acohen@wmhlaw.com
Walden Macht & Haran LLP                     1 Battery Park Plaza, 34th Floor           New York     NY   10004      Sean T. Haran               sharan@wmhlaw.com                Attorneys for Naftali Manela
Katten Muchin Rosenman LLP                   575 Madison Avenue                         New York     NY   10022      Anthony Paccione            Anthony.paccione@kattenlaw.com   Attorneys for Olive Tree Capital LLC


                                                                                                                      Mark Leslie Deckman                                         Attorneys for Plaintiffs and Defendants
                                                                                                                      Aidan Middlemiss                                            Senior Health Insurance Company of
                                                                                                                      McCormack                  Mark.Deckman@dlapiper.com        Pennsylvania and Fuzion Analytics, Inc.
DLA Piper LLP                                1251 Avenue of the Americas                New York     NY   10020       Brian Seibert              aidan.mccormack@dlapiper.com
                                                                                                                                                                                  Attorneys for Plaintiffs Martin Trott
                                                                                                                                                                                  and Christopher Smith, as Joint
                                                                                                                                                                                  Official Liquidators and Foreign
                                                                                                                                                                                  Representatives of Platinum
                                                                                                                      Barbra Rachel Parlin       barbra.parlin@hklaw.com          Partners Value Arbitrage Fund L.P.
                                                                                                                      Elliot Archer Magruder     elliot.magruder@hklaw.com
                                                                                                                                                                                  (in Official Liquidation), and for
                                                                                                                      Mitchell J. Geller         mitchell.geller@hklaw.com
                                                                                                                                                                                  Platinum Partners Value Arbitrage
                                                                                                                      Qian Shen                  qian.shen@hklaw.com
                                                                                                                                                                                  Fund L.P. (in Official Liquidation)
Holland & Knight LLP                         31 West 52nd Street                        New York     NY   10019       Warren Ernest Gluck        warren.gluck@hklaw.com

                                                                                                                                                                                  Attorneys for Plaintiffs Martin Trott and
                                                                                                                                                                                  Christopher Smith, as Joint Official
                                                                                                                                                                                  Liquidators and Foreign Representatives
                                                                                                                                                                                  of Platinum Partners Value Arbitrage
                                                                                                                                                                                  Fund L.P. (in Official Liquidation), and
                                                                                                                                                                                  for Platinum Partners Value Arbitrage
Holland & Knight LLP                         111 Sw Fifth Avenue, Suite 2300            Portland     OR   97204       Peter Richard Jarvis       peter.jarvis@hklaw.com           Fund L.P. (in Official Liquidation)

                                                                                                                                                                                  Attorneys for Plaintiffs Martin Trott and
                                                                                                                                                                                  Christopher Smith, as Joint Official
                                                                                                                                                                                  Liquidators and Foreign Representatives
                                                                                                                                                                                  of Platinum Partners Value Arbitrage
                                                                                                                                                                                  Fund L.P. (in Official Liquidation), and
                                                                                                                      Richard A. Bixter, Jr.     richard.bixter@hklaw.com         for Platinum Partners Value Arbitrage
Holland & Knight LLP                         131 S. Dearborn Street, 30th Floor         Chicago      IL   60603       Trisha M. Rich             trisha.rich@hklaw.com            Fund L.P. (in Official Liquidation)

                                                                                                                      Avraham Chaim
                                                                                                                      Moskowitz                  amoskowitz@mb-llp.com            Attorneys for Platinum F.I. Group, LLC
Moskowitz & Book, LLP                        345 Seventh Avenue, 21st Floor             New York     NY   10001       Christopher Roesch Neff    cneff@mb-llp.com                 Defendant Abraham C. Grossman
                                                 19-11560-mg              Doc 9     Filed 05/16/19 Entered 05/16/19 09:34:15                 Main Document
                                                                                                  Pg 3 of 5


                                                                                                                                                                               Attorneys for Rockwell Fulton Capital,
Jakubowitz & Chuang LLP                     3019 Avenue J                               Brooklyn       NY   11210   Tovia Jackubowitz         tovia@jakubowitzchuang.com       L.P. Ditmas Park Capital, L.P.

                                                                                                                                                                               Attorneys for Twosons Corporation
Royal Cooper Cohen Braunfeld LLC            101 West Elm Street, Suite 400              Conshohocken   PA   19428   Barry L. Cohen            bcohen@sorinroyercooper.com
                                                                                                                    Marc E. Hirschfield       MHirschfield@rccblaw.com
                                                                                                                                                                               Attorneys for Twosons Corporation
Royal Cooper Cohen Braunfeld LLC            1120 Avenue of the Americas, Fourth Floor   New York       NY   10036   Marc F. Skapof            mskapof@rccblaw.com
                                                                                                                                                                               Bankers Conseco Life Ins. Co. Ltc 2, as
                                                                                                                                                                               successor in interest to BRE BCLIC
                                                                                                                                                                               Primary and BRE BCLIC Sub;
                                                                                                                                                                               BRE BCLIC 2013 LTC Primary;
                                                                                                                    James P. Berg             james.berg@piblaw.com            BRE BCLIC 2013 LTC Sub;
                                                                                                                    Daniel Aaron Schleifstein daniel.schleifstein@piblaw.com   BRE WNIC 2013 LTC Primary; BRE WNIC
Parker Ibrahim & Berg LLC                   5 Penn Plaza, Suite 2371                    New York       NY   10001   Sanjay Perviz Ibrahim     sanjay.ibrahim@piblaw.com        2013 LTC Sub
                                                                                                                                                                               Christopher Smith as Joint Official
                                                                                                                                                                               Liquidators and Foreign Representative
Holland & Knight LLP                        800 17th Street, Suite 1100                 Washington     DC   20006   John Leslie BrownLee      john.brownlee@hklaw.com          of Platinum


                                                                                                                                                                               Consolidated Plaintiff Melanie L.
                                                                                                                                                                               Cyganowski as Equity Receiver for
                                                                                                                                                                               Platinum Partners Credit Opportunities
                                                                                                                                                                               Master Fund LP;
                                                                                                                                                                               Consolidated Plaintiff Platinum Partners
                                                                                                                                                                               Credit Opportunities Fund LLC;
                                                                                                                                                                               Consolidated Plaintiff Platinum Partners
                                                                                                                                                                               Credit Opportunities Fund International
                                                                                                                                                                               Ltd.;
                                                                                                                                                                               Consolidated Plaintiff Platinum Partners
                                                                                                                                                                               Credit Opportunities Fund International
                                                                                                                                              asilverstein@oshr.com            (A) Ltd.;
                                                                                                                    Adam Craig Silverstein    ahalpern@otterbourg.com          Consolidated Plaintiff Platinum Parnters
                                                                                                                    Andrew S. Halpern         eweinick@oshr.com                Credit Opportunities Fund (BL) LLC;
                                                                                                                    Erik Bradley Weinick      mcyganowski@oshr.com             Platinum Parnters Credit Opportunities
Otterbourg P.C.                             230 Park Avenue                             New York       NY   10169   Melanie L. Cyganowski                                      Fund (TE) LLC
                                                                                                                    Eliot Lauer               elauer@curtis.com
                                                                                                                    Gabriel Hertzberg         ghertzberg@curtis.com
                                                                                                                    Jacques Semmelman         jsemmelman@curtis.com            Defendant David Bodner;
Curtis, Mallet-Prevost, Colt & Mosle, LLP   101 Park Avenue                             New York       NY   10178   Julia G. Gumpper          jgumpper@curtis.com              Beechwood Trust Nos. 7-14
                                        19-11560-mg              Doc 9    Filed 05/16/19 Entered 05/16/19 09:34:15                 Main Document
                                                                                        Pg 4 of 5

                                                                                                            Eli Bard Richlin
                                                                                                            Michael S. Sommer       erichlin@wsgr.com
                                                                                                            Jae Young Jeong         msommer@wsgr.com
                                                                                                            Katherine Talbot        ajeong@wsgr.com
                                                                                                            McCarthy                kmccarthy@wsgr.com
Wilson Sonsini Goodrich & Rosati   1301 Avenue of the Americas, 40th Fl       New York         NY   10019   Morris J. Fodeman       mfodeman@wsgr.com               Defendant David Levy

                                                                                                                                                                    Defendant Estate of Solomon
                                                                                                            Jordan A. Meddy         jmeddy@loeb.com                 Englander;
Loeb & Loeb LLP                    345 Park Avenue                            New York         NY   10154   Peter Gregory Schwed    gschwed@loeb.com                Defendant Estate of Gertrude Englander

                                                                                                                                                                    Attorneys for Beechwood Re Ltd.,
                                                                                                                                                                    Beechwood Re Investments, LLC, B
                                                                                                                                                                    Asset Manager LP, B Asset Manager II
                                                                                                                                                                    LP, Beechwood Re Holdings, Inc.,
                                                                                                                                                                    Beechwood Bermuda International
                                                                                                                                                                    LTD., Beechwood Bermuda LTD., BAM
                                                                                                                                                                    Administrative Services LLC, Moshe M.
                                                                                                                                                                    Feuer, Feuer Family 2016ACQ Trust,
                                                                                                                                                                    Taylor-Lau Family 2016ACQ Trust, Scott
                                                                                                                                                                    A. Taylor, Dhruv Narain, Beechwood
                                                                                                                                                                    Capital Group LLC, Beechwood Re
                                                                                                                                                                    Investments, LLC, Beechwood Re
                                                                                                                                                                    Holdings, Inc., BBLN-PEDCO Corp.,
                                                                                                                                                                    Illumin Capital Management LP, BHLN-
Lipsius-Benhaim Law, LLP           80-02 Kew Gardens Road, Suite 1030         Kew Gardens      NY   11415   Ira S. Lipsius          iral@lipsiuslaw.com             PEDCO Corp.
Simspon Thacher & Bartlett LLP     425 Lexington Ave.                         New York         NY   10017   Jeffrey Li Ding         jding@wmhlaw.com                Defendant Naftali Manela


                                                                                                                                                                    Martin Trott as Joint Official Liquidators
                                                                                                                                                                    and Foreign Representative of Platinum
                                                                                                                                                                    Partners Value Arbitrage Fund L.P. (In
                                                                                                                                                                    Official Liquidation)
                                                                                                                                                                    Christopher Smith as Joint Official
                                                                                                                                                                    Liquidators and Foreign Representative
                                                                                                                                                                    of Platinum Partners Value Arbitrage
                                                                                                                                                                    Fund L.P. (In Official Liquidation)
                                                                                                                                                                    Platinum Partners Value Arbitrage Fund
Holland & Knight LLP               800 17th Street, Suite 1100                Washington       DC   20006   Timothy D. Belevetz     timothy.belevetz@hklaw.com      L.P. (In Official Liquidation)
                                                                                                                                                                    Plaintiff Senior Health Insurance
DLA Piper LLP                      2000 University Avenue                     East Palo Alto   CA   94303   James D. Mathias        james.mathias@dlapiper.com      Company of Pennsylvania
                                                                                                            Ellen E. Dew            ellen.dew@dlapiper.com          Plaintiff Senior Health Insurance
DLA Piper US LLP (MD)              6225 Smith Avenue                          Baltimore        MD   21209   Kathleen Ann Birrane    kathleen.birrane@dlapiper.com   Company of Pennsylvania
                                                 19-11560-mg          Doc 9   Filed 05/16/19 Entered 05/16/19 09:34:15           Main Document
                                                                                            Pg 5 of 5

                                                                                                            Elliot Ostrove
Epstein Ostrove LLC                         200 Meroplex, Suite 304               Somerset   NJ   08873     Vahbiz Karanjia         v.karanjia@epsteinostrove.com   Attorney to Seth Gerzberg

                                                                                                            Charles F. Smith William
Skadden, Arps, Slate, Meagher & Flom, LLP   155 North Wacker Drive                Chicago    IL       60606 E. Ridgway Lara A. Flath charles.smith@skadden.com      Attorneys for Lincoln International LLC


Skadden, Arps, Slate, Meagher & Flom, LLP   Four Times Square                     New York   NY       10036 Robert A. Fumerton      Robert.fumerton@skadden.com     Attorneys for Lincoln International LLC
